DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to the Specification due to informalities has been withdrawn in light of applicant’s amended Specification received 9/24/2021.
Status of Claims
The amendment filed 09/24/2021 has been entered. Claims 1, 3, 6-7, 18, 20, 23-24, 35, 38, 40 are currently amended claims. Claims 4, 21 have been cancelled. Claims 1-3, 5-20, 22-40 are pending in the application.
The objection of claims 2, 6-7, 11-12, 15-17, 19, 23-24, 27-29, 33-34, 36, 39 due to informalities has been withdrawn in light of applicant’s amendment to the claims and applicant’s argument being persuasive.
The rejection of claims 1, 18, 35, 38 under 35 USC 102 has been withdrawn in light of applicant’s amendment to the claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, initialed and dated copy of Applicant’s IDS form 1449 filed as stated above is attached to the instant Office Action.
Response to Arguments
Applicant’s arguments, see pg. 16 of the Remarks filed 9/24/2021 regarding claim rejection under 35 USC 102 over prior art of record Lee have been fully considered and is 
Applicant’s arguments, see pg. 17-20 of the Remarks filed 9/24/2021 regarding claim rejection under 35 USC 103 over prior art of records have been fully considered and are moot due to reason below. 
Examiner acknowledges applicant has included limitation(s) from original claim 4, and partial claim 6 into independent claim 1 (similarly for claims 18, 35, 38). Applicant argued the cited references Lee, Gage, Lin, Chen, Hayashi, Kobayashi and Feuersanger “does not describe or suggest generating a distributed unit (DU) key from a BS key, generating a MAC encryption key and a MAC integrity key from the DU key, and using the MAC encryption key or the MAC integrity key to communicate with the BS as recited in independent claim 1”. Examiner respectively disagrees. Regarding the use of Lin and Chen in teaching the amended limitation(s) above, both Lin and Chen discussed security key calculation (or generation) to enable terminal (UE) to have secure communication with eNB (BS, base station). In particular, Lin has been used to the teaching of “generating a DU key from a BS key” in rejecting the original claim 4 (now cancelled), and Chen has been used in the teaching of generation of MAC encryption key and MAC integrity key in the rejection of original claim 6.  See detailed teachings of each limitation in the current office action under 35 USC 103.
Applicant is suggested to further incorporate innovative features into independent claims to advance the case.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 18, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20170202033A1-IDS provided by applicant, hereinafter, "Lee"), in view of Lin et al .
Regarding claim 1, similarly claim 18, claim 35, claim 38, Lee teaches: 
A method of wireless communication performed by a user equipment (UE), a method of wireless communication performed by a base station (BS), a user equipment (UE) for wireless communication, a base station (BS) for wireless communication (Lee, discloses in [Abstract] A method for wireless communication at a user equipment (UE)… And Fig. 1 and 13 showing wireless communication system of UE and network access devices), comprising: 
transmitting, to a base station (BS), information indicating a medium access control (MAC) security capability of the UE (Lee, [0010] A method for wireless communication at a UE is described. The method may include: establishing a connection with a network node. And [0014] transmitting to the network node, as part of establishing the connection, an indication of an AS security capability of the UE… the indication of the AS security capability may include an indication of at least one of: …or a medium access control (MAC) layer security capability, or a combination thereof. And referring to Fig. 13, and [0124] At 1325, the UE may negotiate an authentication and key agreement (AKA) with the SKMF 1305); 
receiving, from the BS, a communication that includes an indication of a MAC security configuration for communications between the UE and the BS, wherein the indication of the MAC security configuration is based at least in part on the MAC security capability of the UE (Lee, [0010] receiving from the network node (i.e. BS), as part of establishing the connection, an AS security indication indicating an AS protocol layer for protecting data packets; and configuring AS security protection for data packets based at least in part on the AS security indication and the indicated AS protocol layer. Also referring to Fig. 13, step 1360 and [0125] the network access device controller 125-k may transmit an AS SMC to the UE 115-d, and AS security may be configured for the UE 115-d. And [0144] the type of AS protection configured for data packets may be based at least in part on a type of AS security protection indicated in the AS security indication… the AS protocol layer indicated by the AS security indication may be based at least in part on an AS security capability of the UE); 
While Lee does not explicitly teach the following limitation(s), but in the same field of endeavor Lin teaches:
generating a distributed unit (DU) key from a BS key based at least in part on the communication (Lin, discloses deriving a target AS root key based on a source AS root key and derivation parameter using key derivation function for terminal handover [Abstract]. And referring to Fig. 7, and [0083] S720: The source eNB (i.e. BS) derives a target KeNB (i.e. DU key) (that is, an AS root key used in the target cell) based on an NH or a source KeNB (that is, an AS root key used in the source cell) (i.e. BS key) that is stored in the source eNB and the eNB ID of the target eNB (i.e. DU). And [0160] In step S165, the AS security key used by the terminal in the target cell may also be calculated by using the KDF);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Lin in the configurable access stratum security of Lee by generating target eNB key based on source eNB key and target eNB parameter target eNB ID. This would have been obvious because the person having ordinary skill in the art would have been motivated to generate the AS root key for the target eNB based on the AS root key of the source eNB and the eNB ID of the target eNB using 
While the combination of Lee-Lin teaches the concept of the invention of establishing secure communication between UE and BS based on MAC layer security capability but does not explicitly teach the following limitation(s), however in the same field of endeavor Chen teaches:
generating a MAC encryption key and a MAC integrity key from the DU key; and using the MAC encryption key or the MAC integrity key to communicate with the BS (Chen, discloses key generation such as a UMTS integrity key and cipher key in a UMTS-LTE resource convergence scenario for secure data transmission in UMTS, see [Abstract], sending the UMTS integrity key and cipher key to a UMTS control node. The embodiments of the present invention enable the derivation (i.e. generating) of the UMTS integrity key and cipher key in a UMTS-LTE resource convergence scenario that has a base station as an anchor point, enable a user equipment to communicate securely through a UMTS, and further improve security of data transmitted in the UMTS. And referring to Fig. 2 as example, and [0101] Step 213: The UE derives a UMTS CK and IK after receiving the UMTS key derivation instruction message. And [0108] Step 217: The RNC sends a security mode command (Security Mode Command, hereinafter briefly referred to as SMC) message to the UE, where the SMC message carries: a cipher and integrity algorithm that are selected by the RNC according to the UE security capability, a parameter value (Fresh) generated by the RNC and the UE security capability, … And [0192] an eNB and a UE may derive, according to a PDCP count value and an access layer root key (K.sub.eNB) to the LTE system, or according to an access layer root key (K.sub.eNB) of the LTE system ... thereby enabling the derivation of the UMTS integrity key and cipher key in a UL Boosting scenario that has an eNB as an anchor point).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chen in the configurable access stratum security of Lee-Lin by generating a UMTS integrity key and cipher key for secure communication in UMTS. This would have been obvious because the person having ordinary skill in the art would have been motivated to enable the derivation of the MAC integrity key and cipher key carried in a security mode command message in a UMTS-LTE resource convergence scenario in the Lee’s system of MAC layer security to enable a user equipment to communicate securely through a UMTS, and further improve security of data transmitted in the UMTS (Chen, [Abstract]).

Regarding claim 3, similarly claim 20, claim 37, claim 40, Lee-Lin-Chen combination further teaches:
The method of claim 1, the method of claim 18, the UE of claim 35, the BS of claim 38, wherein the communication includes one or more parameters unique to the DU (Lin, discloses deriving a target AS root key based on a source AS root key and derivation parameter using key derivation function, see [Abstract]. Lin’s Target eNB is interpreted as DU, and target eNB ID is the unique ID of the target eNB); and wherein generating the DU key further comprises: generating, based at least in part on the one or more parameters unique to the DU, the DU key (Lin, [0083] S720: The source eNB derives a target KeNB (i.e. DU key). Also refer to Fig. 7 for communication between UE and eNB). Examiner notes that target eNB is interpreted as distributed unit according to [53]-[54] of specification of the instant application, i.e. TRPs 308 may be a distributed unit (DU) and TRPs 308 (which may also be referred to as BSs, NR BSs, Node Bs, 5G NBs, APs, gNB, or some other term).

Regarding claim 5, similarly claim 22, Lee-Lin-Chen combination further teaches:
The method of claim 3, the method of claim 20, wherein the one or more parameters unique to the DU comprises at least one of: a physical cell identifier (PCI) associated with the DU, a random number that is randomly generated by the DU, or an alphanumeric string (Lin, [0065] Horizontal derivation (also referred to as transverse derivation): a KeNB used by the terminal in the target cell is generated based on a KeNB used by the terminal in the source cell, a physical cell identifier (PCI) of the target cell, and an evolved universal terrestrial radio access (E-UTRA) absolute radio frequency channel number-downlink (EARFCN-DL) of the target cell).  

Regarding claim 6, similarly claim 23, Lee-Lin-Chen combination further teaches:
The method of claim 3, the method of claim 20, further comprising: generating, based at least in part on the DU key, at least one of: a radio resource control (RRC) encryption key associated with the DU, an RRC integrity key associated with the DU, a DU encryption key associated with the DU, or a DU integrity key associated with the DU (Lee, [0125] At 1360, the network access device controller 125-k may transmit an AS SMC to the UE 115-d, and AS security may be configured for the UE 115-d. As part of the AS security configuration, at 1365, the network access device controller 125-k may transmit an RRC Connection Reconfiguration message to the network access device 105-q. The RRC Connection Reconfiguration message transmitted to the network access device 105-q may include, for example, … The AS security indication may also indicate a type of AS security protection, in which the type of AS security protection may include ciphering (i.e. encryption key) for data packets, integrity protection for data packets, or a combination thereof).  

Claims 2, 8-10, 13-15, 19, 25-27, 30-32, 36, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Lin-Chen combination as applied above, further in view of Gage (US20190238345A1, hereinafter, “Gage”).
	Regarding claim 2, similarly claim 19, claim 36, claim 39, Lee-Lin-Chen combination teaches:
The method of claim 1, the method of claim 18, the UE of claim 35, the BS of claim 38,
While combination of Lee-Lin-Chen does not explicitly teach the following limitation(s), but in the same field of endeavor Gage teaches:
wherein the indication of the MAC security configuration comprises: an indication that MAC security is to be used for an entire MAC protocol data unit (PDU) transmitted between the UE and the BS, an indication that MAC security is to be used for all MAC sub-PDUs, included in the MAC PDU, that include a MAC control element (MAC-CE), or an indication that MAC security is to be used for a subset of the MAC sub-PDUs, included in the MAC PDU, that include a MAC-CE (Gage, referring to Fig. 9 and [0211] After receiving the RAR, in step 930 the UE 910 transmits to the serving node 908 its UEID, buffered data, and a UE-generated challenge response to the security challenge such that any or all of the following formats may be used: [0212] the UEID may be contained in a MAC control element (CE) with a CE type indicating the type and structure of the UEID; [0213] the buffered data (e.g. rlcData) is contained in a MAC data PDU element … Also Fig. 12 and [0265] The PDU 1200 contains at least a UEID MAC element 1201 for the UEID and a data MAC element 1202 for the data…the PDU 1200 may further include a response MAC element 1203 for the challenge response (i.e. an entire MAC protocol data unit (PDU))).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Gage in the configurable access stratum security of Lee-Lin-Chen by having UE to response to security challenge that contains UEID and buffered data contained in MAC PDU element to convey over radio link. This would have been obvious because the person having ordinary skill in the art would have been motivated to indicate the MAC security for buffered data contained in the MAC PDU element for shared sessions with security challenge in communication between user equipment and serving node (Gage, [Abstract], [0008]).
	
	Regarding claim 8, similarly claim 30, Lee-Lin-Chen combination teaches:
The method of claim 1, the method of claim 18,
While combination of Lee-Lin-Chen does not explicitly teach the following limitation(s), but in the same field of endeavor Gage teaches:
further comprising: receiving, from the BS, a MAC protocol data unit (PDU) (Gage, discloses challenge and response between UE and serving node for shared sessions. And [0309] The security challenge is transmitted to the UE by the serving node prior to transmission of the downlink PDU to the UE); identifying a MAC security control element (CE) included in the MAC PDU; and identifying, based at least in part on the MAC security configuration, information, associated with MAC security of the MAC PDU, included in the MAC security CE (Gage, [0358] The serving node … in step 1619 transmits to the UE 1610 a downlink PDU (i.e. in some embodiments the PDCP data PDU and, optionally, MAC control elements provided by the anchor node). The downlink PDU (e.g. rlcData) may be transmitted, for instance, using the RLC and MAC procedures of the serving node 1608. And [0381] After receiving the downlink transmission corresponding to the downlink grant received in step 1637, the UE 1610 can compare the received UE identifier contained in the contention resolution identity MAC CE of the received downlink transmission).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Gage in the configurable access stratum security of Lee-Lin-Chen by having UE to response to security challenge that contains UEID and buffered data contained in MAC PDU element to convey over radio link. This would have been obvious because the person having ordinary skill in the art would have been motivated to indicate the MAC security for buffered data contained in the MAC PDU element for shared sessions with security challenge in communication between user equipment and serving node  (Gage, [Abstract], [0008]).

	Regarding claim 9, Lee-Lin-Chen-Gage combination further teaches:
 The method of claim 8, wherein the information associated with the MAC security of the MAC PDU comprises: a MAC security sequence number associated with the MAC PDU (Lee, [0135] The UE 115-e and network access device 105-r may each increment (or update) the uplink data packet counter (i.e. sequence number) for each uplink data packet (e.g., each message protocol data unit (MPDU)) transmitted by the UE 115-e, and may each increment (or update) the downlink data packet counter for each downlink data packet transmitted to the UE 115-e. At least a portion of the uplink data packet counter or downlink data packet counter may be included in each MAC PDU header).  

	Regarding claim 10, Lee-Lin-Chen-Gage combination further teaches:
The method of claim 8, wherein the indication of the MAC security configuration comprises: an indication that MAC security is to be used for all MAC sub-PDUs, included in the MAC PDU, that include a MAC-CE (Gage, [0280] the response MAC CE, UEID CE and data PDU can be transmitted together in the same MAC PDU); and wherein the information associated with the MAC security of the MAC PDU comprises: an indication of a quantity of all MAC sub-PDUs, included in the MAC PDU, that include a MAC-CE, and an indication of a combined length of all MAC sub-PDUs, included in the MAC PDU, that include a MAC-CE (Gage, [0272] a length field 1230 indicating the length of the data PDU (i.e. indicating the size of the MAC data element 1202), for instance in a number of octets).  

Regarding claim 13, similarly claim 25, Lee-Lin-Chen teaches:
The method of claim 1, the method of claim 18,
While combination of Lee-Lin-Chen does not explicitly teach the following limitation(s), but in the same field of endeavor Gage teaches:
, a MAC protocol data unit (PDU) (Gage, discloses challenge and response between UE and serving node for shared sessions. See Fig. 12 and [0264] FIG. 12 is a block diagram illustrating an embodiment of an uplink PDU 1200 for transmission by a UE to a serving node); and configuring, based at least in part on the MAC security configuration, a MAC security control element (CE) included in the MAC PDU, wherein the MAC security CE includes information associated with MAC security of the MAC PDU (Gage, [0263] Responsive to receiving the security challenge, the UE 1110 generates a challenge response and, using the uplink grant, in step 1130 the UE 1110 transmits to the serving node 1108 its computed UE-generated challenge response.  In some embodiments, the UE-generated challenge response may be contained in a dedicated MAC control element (CE) with an appropriate CE type. Also [0265] The PDU 1200 contains at least a UEID MAC element 1201 for the UEID and a data MAC element 1202 for the data. And [0280] the response MAC CE, UEID CE and data PDU can be transmitted together in the same MAC PDU…).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Gage in the configurable access stratum security of Lee-Lin-Chen by having UE to response to security challenge that contains UEID and buffered data contained in MAC PDU element to convey over radio link. This would have been obvious because the person having ordinary skill in the art would have been motivated to indicate the MAC security for buffered data contained in the MAC PDU element for shared sessions with security challenge in communication between user equipment and serving node  (Gage, [Abstract], [0008]).

Regarding claim 14, similarly claim 26, Lee-Lin-Chen-Gage combination further teaches:
The method of claim 13, the method of claim 25, 
wherein the information associated with the MAC security of the MAC PDU comprises: a MAC security sequence number associated with the MAC PDU (Lee, [0135] The UE 115-e and network access device 105-r may each increment (or update) the uplink data packet counter (i.e. sequence number) for each uplink data packet (e.g., each message protocol data unit (MPDU)) transmitted by the UE 115-e, and may each increment (or update) the downlink data packet counter for each downlink data packet transmitted to the UE 115-e. At least a portion of the uplink data packet counter or downlink data packet counter may be included in each MAC PDU header).  

Regarding claim 15, similarly claim 27, Lee-Lin-Chen-Gage combination further teaches:
The method of claim 13, the method of claim 25, 
wherein the indication of the MAC security configuration comprises: an indication that MAC security is to be used for all MAC sub-PDUs, included in the MAC PDU, that include a MAC-CE (Gage, [0280] the response MAC CE, UEID CE and data PDU can be transmitted together in the same MAC PDU); and wherein the information associated with the MAC security of the MAC PDU comprises: an indication of a quantity of all MAC sub-PDUs, included in the MAC PDU, that include a MAC-CE, and 0097-069249190873an indication of a combined length of all MAC sub-PDUs, included in the MAC PDU, that include a MAC-CE (Gage, [0272] a length field 1230 indicating the length of the data PDU (i.e. indicating the size of the MAC data element 1202), for instance in a number of octets).  

Regarding claim 31, Lee-Lin-Chen-Gage combination further teaches:
The method of claim 30, wherein the information associated with the MAC security of the MAC PDU comprises: a MAC security sequence number associated with the MAC PDU (Lee, [0135] The UE 115-e and network access device 105-r may each increment (or update) the uplink data packet counter (i.e. sequence number) for each uplink data packet (e.g., each message protocol data unit (MPDU)) transmitted by the UE 115-e, and may each increment (or update) the downlink data packet counter for each downlink data packet transmitted to the UE 115-e. At least a portion of the uplink data packet counter or downlink data packet counter may be included in each MAC PDU header).  

Regarding claim 32, Lee-Lin-Chen-Gage combination further teaches:
The method of claim 30, wherein the indication of the MAC security configuration comprises: an indication that MAC security is to be used for all MAC sub-PDUs, included in the MAC PDU, that include a MAC-CE (Gage, [0280] the response MAC CE, UEID CE and data PDU can be transmitted together in the same MAC PDU); and wherein the information associated with the MAC security of the MAC PDU comprises: an indication of a quantity of all MAC sub-PDUs, included in the MAC PDU, that include a MAC-CE, and an indication of a combined length of all MAC sub-PDUs, included in the MAC PDU, that include a MAC-CE (Gage, [0272] a length field 1230 indicating the length of the data PDU (i.e. indicating the size of the MAC data element 1202), for instance in a number of octets).  

Claims 7, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Lin-Chen combination as applied above, further in view of Hayashi et al (US20190174311A1, hereinafter, “Hayashi”).
Regarding claim 7, similarly claim 24, Lee-Lin-Chen combination teaches:
The method of claim 3, the method of claim 20,
further comprising: generating, based at least in part on the DU key: a DU encryption key associated with the DU, and a DU integrity key associated with the DU (Chen, discloses key generation such as a UMTS integrity key and cipher key in a UMTS-LTE resource convergence scenario [Abstract]. And [0192] In this embodiment, an eNB and a UE may derive, according to a PDCP count value and an access layer root key (K.sub.eNB) to the LTE system, or according to an access layer root key (K.sub.eNB) of the LTE system and a random number generated by the eNB ... thereby enabling the derivation of the UMTS integrity key (i.e. DU integrity key) and cipher key (i.e. encryption key) in a UL Boosting scenario that has an eNB as an anchor point); 
While the combination of Lee-Lin-Chen does not explicitly teach the following limitation(s), but in the same field of endeavor Hayashi teaches:
and at least one of:0097-069246190873 decrypting a radio resource control (RRC) communication, received from the DU, based at least in part on a decryption algorithm in which the DU encryption key and an RRC input parameter are used, encrypting an RRC communication, to be transmitted to are used, decrypting a MAC protocol data unit (PDU) communication, received from the DU, based at least in part on a decryption algorithm in which the DU encryption key and a MAC input parameter is used, or encrypting a MAC PDU communication, to be transmitted to the DU, based at least in part on an encryption algorithm in which the DU encryption key and the MAC input parameter are used (Hayashi, [0325] For example, the base station 400 (first communication processing unit 441) also generates an encryption key for encryption of a control plane (i.e. RRC) (e.g., K.sub.RRCenc) and/or a key for integrity protection of the control plane (e.g., K.sub.RRCint) by using the security key and performs radio communication with the terminal apparatus 200 by using such a key).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Hayashi n in the configurable access stratum security of Lee-Lin-Chen by encrypting RRC communication between a base station and a terminal apparatus. This would have been obvious because the person having ordinary skill in the art would have been motivated to employ the techniques in Chen to enhance security in beamforming (Hayashi, [Abstract]) and apply the technique in Lee-Lin-Chen for secure communication between UE and base station.

Claims 11, 16, 28, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Lin-Chen-Gage combination as applied above, further in view of Kobayashi et al (US20070201424A1, hereinafter, “Kobayashi”).
Regarding claim 11, similarly claim 33, Lee-Lin-Chen-Gage combination teaches:

While the combination of Lee-Lin-Chen-Gage does not explicitly teach the following limitation(s), but in the same field of endeavor Kobayashi teaches:
wherein the indication of the MAC security configuration comprises: an indication that MAC security is to be used for an entire MAC PDU transmitted between the UE and the BS (Kobayashi, discloses extraction to be used for determining whether security is required for secure communication system, see [Abstract]. And [0014] The target range of the security process for the PS call is the payload (excluding the header) of RLC-PDU, whereas the target range of the security process for the CS call is the entire RLC-PDU (MAC-SDU)); and wherein the information associated with the MAC security of the MAC PDU comprises: an indication of a length of the MAC PDU (Kobayashi, [0063] In the case of a PS call, as shown in FIG. 5, RLC-SDU is partitioned by preset PDU length with the RLC protocol of the transmission side device, and an RLC header is attached to each piece of partitioned data, so that RLC-PDUs are generated).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Kobayashi in the configurable access stratum security of Lee-Lin-Chen-Gage by targeting security range for entire RLC-PDU for transmission of encrypted communication data. This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a secure communication between a wireless network control device and a mobile device (Kobayashi, [Abstract], [0003]).

Regarding claim 16, similarly claim 28, Lee-Lin-Chen-Gage combination teaches:
The method of claim 13, the method of claim 25,
While the combination of Lee-Lin-Chen-Gage does not explicitly teach the following limitation(s), but in the same field of endeavor Kobayashi teaches:
wherein the indication of the MAC security configuration comprises: an indication that MAC security is to be used for an entire MAC PDU transmitted between the UE and the BS (Kobayashi, discloses extraction to be used for determining whether security is required for secure communication system [Abstract]. And [0014] The target range of the security process for the PS call is the payload (excluding the header) of RLC-PDU, whereas the target range of the security process for the CS call is the entire RLC-PDU (MAC-SDU)); and wherein the information associated with the MAC security of the MAC PDU comprises: an indication of a length of the MAC PDU (Kobayashi, [0063] In the case of a PS call, as shown in FIG. 5, RLC-SDU is partitioned by preset PDU length with the RLC protocol of the transmission side device, and an RLC header is attached to each piece of partitioned data, so that RLC-PDUs are generated).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Kobayashi in the configurable access stratum security of Lee-Lin-Chen-Gage by targeting security range for entire RLC-PDU for transmission of encrypted communication data. This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a secure communication between a wireless network control device and a mobile device (Kobayashi, [Abstract], [0003]).  

Claims 12, 17, 29, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Lin-Chen-Gage combination as applied above, further in view of Feuersanger et al (US20120224552A1, hereinafter, “Feuersanger”).
Regarding claim 12, similarly claim 34, Lee-Lin-Chen-Gage combination teaches:
The method of claim 8, the method of claim 30,
wherein the indication of the MAC security configuration comprises: an indication that MAC security is to be used for a [subset] of MAC sub-PDUs, included in the MAC PDU, that include a MAC-CE (Gage, [280] the response MAC CE, UEID CE and data PDU can be transmitted together in the same MAC PDU); and wherein the information associated with the MAC security of the MAC PDU comprises: 0097-069248190873an indication of a quantity of MAC sub-PDUs included in the [subset] of MAC sub-PDUs, and an indication of a respective length of each MAC sub-PDU included in the [subset] of MAC sub-PDUs (Gage, [0272] a length field 1230 indicating the length of the data PDU (i.e. indicating the size of the MAC data element 1202), for instance in a number of octets).  
While the combination of Lee-Lin-Chen-Gage does not explicitly teach subset of MAC sub-PDUs, but in the same field of endeavor Feuersanger teaches:
subset of MAC sub-PDUs (Feuersanger, [0321] FIG. 29 shows an exemplary MAC PDU according to an embodiment of the invention. Since there is one MAC PDU sub-header in a MAC PDU for every MAC SDU (Service Data Unit) which contains RLC PDUs of a logical channel (identified by the LCID) which has data in the MAC PDU, the PS flag could be set in any one of, all of or a sub-set of the MAC PDU sub-headers within a given MAC PDU).


Regarding claim 17, similarly claim 29, Lee-Lin-Chen-Gage combination teaches:
The method of claim 13, the method of claim 25, 
wherein the indication of the MAC security configuration comprises: an indication that MAC security is to be used for a [subset] of MAC sub-PDUs, included in the MAC PDU, that include a MAC-CE (Gage, [0280] the response MAC CE, UEID CE and data PDU can be transmitted together in the same MAC PDU); and wherein the information associated with the MAC security of the MAC PDU comprises: an indication of a quantity of MAC sub-PDUs included in [subset] of the MAC sub-PDUs, and an indication of a respective length of each MAC sub-PDU included in the [subset] of MAC sub-PDUs (Gage, [0272] a length field 1230 indicating the length of the data PDU (i.e. indicating the size of the MAC data element 1202), for instance in a number of octets).  
While the combination of Lee-Lin-Chen-Gage does not explicitly teach subset of MAC sub-PDUs, but in the same field of endeavor Feuersanger teaches:
(Feuersanger, [0321] FIG. 29 shows an exemplary MAC PDU according to an embodiment of the invention. Since there is one MAC PDU sub-header in a MAC PDU for every MAC SDU (Service Data Unit) which contains RLC PDUs of a logical channel (identified by the LCID) which has data in the MAC PDU, the PS flag could be set in any one of, all of or a sub-set of the MAC PDU sub-headers within a given MAC PDU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Feuersanger in the configurable access stratum security of Lee-Lin-Chen-Gage by including indicator(s) and/or new MAC CEs to one or more protocol data units transmitted on respective component carriers within a single sub-frame that is providing the eNodeB with power status information. This would have been obvious because the person having ordinary skill in the art would have been motivated to indicate security information for subset of MAC sub PDU (Feuersanger, [Abstract], [0321]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Muhanna et al (US20170264439A1). Discloses generation of integrity and encryption keys for secure communication between UEs and network side devices (base stations, etc.) with mutual authentication and security agreement protocols in 5G technologies.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/MICHAEL M LEE/Examiner, Art Unit 2436

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436